NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                     File Name: 04a0166n.06
                     Filed: December 16, 2004

                                                  04-1176

                       UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                              )
                                                       )
      Plaintiff-Appellee,                              )
                                                       )
v.                                                     )
                                                       )     ON APPEAL FROM THE UNITED
CHAD M. ELVE,                                          )     STATES DISTRICT COURT FOR
                                                       )     THE WESTERN DISTRICT OF
      Defendant-Appellant.                             )     MICHIGAN
                                                       )
                                                       )
                                                       )
                                                       )




      Before: SILER, SUTTON, and FARRIS,* Circuit Judges.


      FARRIS, Circuit Judge. We understand but reject Elve’s argument that the

district court erred in enhancing his sentence by two levels for more than minimal

planning. An enhancement for more than minimal planning is warranted if a

defendant takes significant affirmative steps to conceal his offense. Here, Elve


      *
       The Hon. Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by designation.
provided false information on his loan application and thereby concealed that he had

illegally obtained the HUD-owned property. He also provided his bank with a false

warranty deed, which incorrectly showed that he had purchased the property for

$70,000. The district court did not commit clear error in concluding that Elve took

significant steps to avoid detection of his crime.


      AFFIRMED.




                                          2